United States Court of Appeals
                     For the First Circuit


No. 07-1511

                         UNITED STATES,

                            Appellee,

                               v.

                    JOSE A. PERAZZA-MERCADO,

                           Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on January 21, 2009 is
amended as follows:

     On p. 37, line 7 of footnote 24: "enter" should be inserted
between "shall not" and "any location."